ALBERT V. BRYAN,
Circuit Judge (concurring specially):
I join in the foregoing opinion-order on the assumption that the alternatives offered to the school authorities and the District Courts are true alternatives— that they need not be in the image of the Stolee or Larsen plans. Otherwise, I could not concur, for I think the only pattern the school authorities and the courts must observe is one honoring the prescriptions of Swann and Davis. So long as it is in keeping with these decisions, my understanding is that the formulation of a plan is entrusted to the discretion of the school authorities and not confined to the pattern of Stolee or Larsen.